Citation Nr: 1455713	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), alcohol dependence, depressive disorder, not otherwise specified (NOS), anxiety disorder, mood disorder, and adjustment disorder with mixed features.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board observes that the record shows that the Veteran has been variously diagnosed with mental health disorders; therefore the issue has been recharacterized on the title page to reflect as such.  

The Veteran and L.P. testified before a Decision Review Officer at a January 2011 RO hearing, and a transcript of this hearing is of record.  In a June 2014 statement, the Veteran withdrew his request for a Board hearing.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through August 2013, which have been considered by the RO in the March 2014 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

In March 2010, the Veteran underwent a VA psychiatric examination to determine the nature and etiology of any current mental health disorder.  The VA examiner found that his primary diagnosis was alcohol dependence which predated his military service.  He was also diagnosed with depressive disorder, NOS, which was unrelated to his military service.  During the VA examiner's review of the Veteran's mental health history, the VA examiner cited to several VA treatment records that are not found in the claims file.  Specifically, the VA examiner referred to treatment in November 2002 at a VA outpatient clinic in Greensburg, treatment at a VA Center for Treatment of Addictive Disorders (CTAD) program from December 12, 2007 to December 31, 2007, VA treatment by a psychiatry resident from December 14, 2007 to December 28, 2007, and further treatment at the VA outpatient clinic in Greensburg by C.R., a licensed counselor of social work.  The VA examiner said that the treatment records reflect diagnoses of depressive disorder and PTSD.  As these VA treatment records were relied upon by the March 2010 VA examiner and may provide relevant information to substantiate the Veteran's claim, on remand, these records must be obtained and associated with the claims file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notably, a review of the May 2010 rating decision, August 2011 statement of the case and March 2014 supplemental statement of the case (SSOC) reflect that the AOJ did not have these records for review prior to adjudication as well. 

In addition, the March 2014 SSOC reflects that the RO reviewed VA treatment records through March 2014 electronically.  However, the claims file currently includes VA treatment records only through August 2013.  On remand, all outstanding VA treatment records since August 2013 should also be obtained.  

During the March 2010 VA examination, the Veteran also reported receiving treatment at the White Oak Vet Center.  On remand, the Veteran should be provided another opportunity to obtain these records.  

As previously stated, the Veteran underwent a VA examination in March 2010.  Upon the submission of additional medical evidence, VA obtained two addendum VA opinions in April 2010 and March 2014 to reevaluate its March 2010 VA opinion.  In the March 2010 VA examination, April 2010 VA opinion and March 2014 VA opinion, the VA examiner continued to find that the Veteran did not meet the diagnostic criteria for PTSD.  Although the March 2014 VA opinion addressed the conflicting medical evidence which documented prior PTSD diagnoses, the March 2014 VA opinion did not address the Veteran's other various mental health diagnoses.  As the Veteran's service connection claim has been expanded to include all of his mental health diagnoses, a new VA examination is required, on remand, to resolve all of his various diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding mental health treatment records that are not currently of record, including those VA treatment records from the VA outpatient clinic in Greensburg from November 2002 onward, records from the CTAD program from December 12, 2007 to December 31, 2007, records from December 14, 2007 to December 28, 2007 and records from August 2013 onward.  Also please attempt to obtain any records from the White Oak Vet Center.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After completing the above development, the AOJ should schedule the Veteran for a new VA examination with an appropriately qualified mental health professional to determine the nature and etiology of any current acquired psychiatric disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

Following the examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the current psychiatric diagnoses.

b.  State whether the prior psychiatric diagnoses in the VA treatment records and the private treatment records to include PTSD, alcohol dependence, depressive disorder, NOS, anxiety disorder, mood disorder, and adjustment disorder with mixed features, are valid.  If not, state why.

c.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise etiologically related to service.

In answering the above, the VA examiner should consider and address the Veteran's lay statements regarding the nature and history of his mental health symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

